Howk, J.
— This was a suit by the appellee against the appellant upon a promissory note, of which the following is a copy:
“ $50. Osgood, Indiana, February 14th, 1878.
“On the 14th day of May, 1878, for value received, I promise to pay to the Hope Fire Insurance Company of Indianapolis, or bearer, fifty dollars, payable at the express office, at Osgood, Indiana, with interest at the rate of ten percent. after maturity, without any relief whatever from valuation laws. (Sighed) Peter Wagner.”
Endorsed: “ Hope Fire Insurance Company, G. W. Suter,, agent.”
The suit was commenced before a justice of the peace of Ripley county. Without waiving any other answer of defence, the appellant answered specially before the justice, setting up certain alleged false and fraudulent representations of the agent of the payee of the note, in bar of any recovery thereon. The trial before the justice resulted in a finding and judgment for the appellee, for the amount of the note and interest, from which judgment the appellant, the defendant below,, appealed to the circuit court.
The appellee’s demurrer for the want of sufficient facts to-the appellant’s special answer was overruled by the court, and to-*163this ruling the appellee excepted. The cause was tried by the court, and a finding was made for the appellee in the amount of the note and interest; and the appellant’s motion for a new trial having been overruled, and his exception saved to this decision, the court rendered judgment on its finding.
In this court the appellant has assigned, as error, the overruling of his motion for a new trial; and as a cross error the appellee has assigned the overruling of his demurrer to the appellant’s special answer.
But we are met, in limine, with this question: Has this court jurisdiction of this appeal ? In other words, will an appeal lie to this court from a final judgment, in a civil action “originating before a justice of the peace or mayor of a city, .where the amount in controversy, exclusive of interest and costs, does not exceed fifty dollars ?” Under section 550 of the code, as amended by an act approved March 14th, 1877, which act became a law on the 2d day of July, 1877, and before the commencement of this action, there can be but one answer to these questions. Acts of 1877, Spec. Sess., p. 59. In cases originating before a justice of the peace or mayor of a city, an appeal will not lie to this court, where, as in this case, the amount in controversy, exclusive of interest and costs, does not exceed fifty dollars. Dailey v. The City of Indianapolis, 53 Ind. 483; Cowley v. The Town of Rushville, 60 Ind. 327; The Louisville, etc., Railway Co. v. Jackson, 64 Ind. 398; and Painter v. Guirl, 71 Ind. 240.
This appeal is dismissed, for want of jurisdiction, at the appellant’s costs.